Title: From Benjamin Franklin to John Diot and Co., 23 May 1780
From: Franklin, Benjamin
To: Diot, John, & Cie.


Gentlemen,
Passy, May 23. 1780.
I received the honour of yours (without date) but enclosing three Papers from the Admiralty, relating to a Prize called the Betsey. As none of her Papers have been produced, and the only Person of her Crew that was brought in, was missing when he should have been examined, I find no Grounds to go upon in condemning her. This Vessel is the Third brought in, without papers or Persons to be examined, The Peter of London and the friendship being the other Two. I can condemn none under such Circumstances; and if this Practice is continued, I Shall suspect that they are neutral Vessels, and must with draw the Commission. If the Cargoes are perishable you can apply to the admiralty to Sell them, and to keep the money in their hands as a deposite for the Use of those who shall appear to be the Owners, after Proofs brought, either that the Prizes were English in which case they will be condemned, or that they were neutrals, in wich Case they must be restored with damages. I have the honour to be, Gentlemen, Your, &c.
Mesrs. John Diot and Co. Merchants at Morlaix.
